Case 2:20-cv-00892-DSF-SK Document 10 Filed 02/20/20 Page 1 of 1 Page ID #:71

                                              United States District Court
                                                 Central District of California           Cristina M. Squieri Bullock
                                                  Office of the Clerk                    Chief Deputy of Administration
                                                                                         350 West 1st Street, Suite 4311
                                                                                            Los Angeles, CA 90012

               Kiry K. Gray                                                                     Sara Tse Soo Hoo
  District Court Executive / Clerk of Court                                                Chief Deputy of Operations
       350 West 1st Street, Suite 4311                                                 255 East Temple Street, Suite TS-134
           Los Angeles, CA 90012                                                             Los Angeles, CA 90012



                                                  February 20, 2020

        Santa Barbara County Superior
        1100 Anacapa Street
        Santa Barbara, CA 93121−1107

 Re: Case Number:       2:20−cv−00892−DSF−SK
     Previously Superior Court Case No.      19CV04295
     Case Name:       California State Lands Commission v. U.S. Department of the Interior et al

 Dear Sir/Madam:

       Pursuant to this Court’s ORDER OF REMAND issued on                  2/19/2020        , the above−referenced
 case is hereby remanded to your jurisdiction.

        Attached is a certified copy of the ORDER OF REMAND and a copy of the docket sheet from this Court.

       Please acknowledge receipt of the above by signing the enclosed copy of this letter and returning it to the
 location shown below. Thank you for your cooperation.

 United States Courthouse
 255 East Temple Street, Suite TS-134
 Los Angeles, CA 90012


                                                                  Respectfully,

                                                                  Clerk, U.S. District Court

                                                                  By: /s/ Jenny Lam
                                                                     Deputy Clerk
                                                                     (Jenny_Lam@cacd.uscourts.gov)
 Encls.
 cc: Counsel of record

 Receipt is acknowledged of the documents described above.



                                                                  Clerk, Superior Court


                                                                  By:
 Date                                                                   Deputy Clerk




 CV−103 (05/18)          LETTER OF TRANSMITTAL − REMAND TO SUPERIOR COURT (CIVIL)
